IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   : No. 659
                                         :
DESIGNATION OF CHAIR AND                 : CIVIL PROCEDURAL RULES DOCKET
VICE-CHAIR OF THE CIVIL                  :
PROCEDURAL RULES COMMITTEE               :




                                       ORDER


PER CURIAM


         AND NOW, this 24th day of April, 2017, David L. Kwass, Esquire, is hereby

designated as Chair, and Johanna L. Gelb, Esquire, is designated as Vice-Chair, of the

Civil Procedural Rules Committee, commencing June 30, 2017.